Citation Nr: 0026390	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-45 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed lumbosacral 
radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in December 1998 
for additional development.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current disability manifested by lumbosacral 
radiculopathy due to disease or injury which was incurred in 
or aggravated by service.  



CONCLUSION OF LAW

The claim of service connection for lumbosacral radiculopathy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has disabilities 
manifested by lumbosacral radiculopathy due to injury in 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  


The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran may be offering his own opinion 
as to questions of medical diagnosis and causation presented 
in this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, 
although the veteran asserts that his neck and back pain had 
their onset during service, this assertion does not make the 
claim well-grounded if there is no competent medical evidence 
of record of a nexus between any disability in service and 
his alleged current disabilities.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  

A careful review of the service medical records shows that 
the veteran was treated for complaints of low back pain in 
service in 1967 and 1968.  X-ray studies in January 1967 of 
the lumbosacral spine were negative.  Complaints included 
pain in the low back and numbness in the leg.  The 
impressions in March 1967 and February 1968 were those of 
acute lumbosacral strain and recurrent low back strain, 
respectively.  

The veteran's post-service medical records consist of VA and 
private treatment records dating back to 1983.  These records 
show that the veteran was admitted to a VA hospital in August 
1983 with atypical anxiety reaction.  The physical 
examination was within normal limits.  X-ray studies of the 
veteran's spine showed slight disc narrowing at L5-S1, 
minimal spurring of L3 and L4.  

In a June 1988 VA outpatient record, the veteran reported 
having had numbness and tingling of the left thigh since 
1980.  The veteran reported that he suffered an upper back 
injury in service in 1966 and reported that he suffered a low 
back injury from falling on ice in 1982.  

An April 1993 VA outpatient record also reported that the 
veteran had complained of peripheral neuropathy since the 
early 1970's.  The veteran indicated that he had a burning, 
tingling pain in the lateral aspects of both thighs.  

VA Outpatient records from 1994 show that the veteran was 
treated for complaints of low back pain.  One impression was 
that of history of back pain and burning sensation and pain 
in the left extremity.  Another impression was that of 
lumbosacral radiculopathy.  

Additional VA outpatient treatment records from 1996, 1997 
and 1998 also show that the veteran continued to complain of 
back and leg pain.  

The Board remanded the case back to the RO in December 1998.  
It was noted in the Remand Order that the VA had been put on 
notice that evidence existed relevant to the veteran's claim 
that was not of record at that time.  As such, the Board 
found that there was an obligation to inform the veteran of 
the existence of such evidence as well as a duty to assist 
the veteran in obtaining such evidence.  

Pursuant to the directive set forth in the December 1998 
Remand Order, the RO sent a letter to the veteran in January 
1999 requesting that he furnish additional evidence in 
support of his claim of service connection for back 
disability.  The veteran did not respond to that letter.  

In May 1999, the RO received a letter in May 1999 from one of 
the veteran's VA treating physicians.  The doctor indicated 
that he had been treating the veteran for chronic low back 
pain , left anterior thigh pain, and bilateral foot pain.  
The doctor indicated that the veteran's back pain was present 
from his work as sheriff and corresponded to a degenerative 
disc disease and osteoarthritis of his lumbar spine.  

While the service medical records showed that the veteran was 
treated for complaints of back pain in service, there is no 
medical evidence that he has current low back disability as a 
result thereof.  The veteran's post-service medical records 
show treatment for low back and leg pain from 1983 to the 
present, but the etiology of the veteran's back pain in 
unknown.  As noted, a June 1988 VA outpatient record 
indicates that the veteran reported having suffered a low 
back injury from falling on ice in 1982.  

Significantly, the record does not contain a medical nexus 
that would serve to link any current low back disability due 
to disease or injury which was incurred in or aggravated by 
service.  Moreover, the veteran was afforded an opportunity 
to provide evidence of such a nexus, but did not respond the 
RO's request for additional evidence.  Because the RO 
attempted to obtain the records that had been requested in 
the Remand Order and the veteran failed to assist in 
development of the record, no further duty to assist the 
veteran is required and the remand, to this extent, has been 
complied with.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The Board points out that VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).

As no competent evidence has been submitted to show that the 
veteran has current lumbosacral radiculopathy due to disease 
or injury which was incurred in or aggravated by service, the 
criteria of Caluza cannot be met in this case.  Hence, the 
claim of service connection for disability manifested by low 
back pain is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case, to include the statement of the case shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.  



ORDER

Service connection for lumbosacral radiculopathy pain is 
denied, as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


